DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fujihara et al (US 7,121,623).  Fujihara discloses:
With regard to claim 1 - A utility vehicle, comprising: 
a frame 11 extending in a generally longitudinal direction; 
a drive train 51 supported by the frame; 
a plurality of wheels 12, 13 operably coupled to the frame 11; 
a first seating area 30 positioned at a first longitudinal position; and 
a second seating area 40 positioned at a second longitudinal position, the second seating area 40 being rearward of said first seating area 30 and being profiled such that the hip pivot axis of a passenger in said second seating area 40 is higher than the hip pivot axis of a person in the first seating area 30 (“The height, e.g., the hip point, of the rear seat 40 is slightly higher than the height of the front seat 30.” – column 4, lines 58 and 59).




With regard to claim 5 - wherein the second side-by-side seating supports are defined by a pair of bucket seats 42.

With regard to claim 6 - wherein the second seating area further comprises a second seating platform coupled to the frame, and the side-by-side seating supports are coupled to the second seating platform.

    PNG
    media_image1.png
    476
    671
    media_image1.png
    Greyscale


(s) 1-4, 6, 8-11, and 13 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dosdall (US 6,550,849).  Dosdall discloses:
With regard to claim 1 - A utility vehicle, comprising: 
a frame 12 extending in a generally longitudinal direction; 
a drive train 20 supported by the frame; 
a plurality of wheels operably coupled to the frame 12; 
a first seating area 38 positioned at a first longitudinal position; and 
a second seating area 42 positioned at a second longitudinal position, the second seating area 42 being rearward of said first seating area 38 and being profiled such that the hip pivot axis of a passenger in said second seating area 42 is higher than the hip pivot axis of a person in the first seating area 38 (see Fig. 1).

With regard to claim 2 - wherein the first seating area 38 is comprised of side-by-side seating supports (see Figs. 1 and 2).

With regard to claim 3 - wherein the first side-by-side seating supports are defined by a pair of bucket seats (see Figs. 1 and 2).

With regard to claim 4 - wherein the second seating area 42 comprises side-by-side seating supports (see Figs. 1 and 2).

With regard to claim 6 - wherein the second seating area further comprises a second seating platform 50 coupled to the frame 12, and the side-by-side seating supports 42 are coupled to the second seating platform 50 (Fig. 3).

a frame 12 extending in a generally longitudinal direction; 
a drive train 20 supported by the frame; 
a plurality of wheels operably coupled to the frame; 
a front axle coupled to one or more of the plurality of wheels; 
a rear axle coupled to one or more of the plurality of wheels; 
a first seating area 38 comprised of side-by-side seat positions at a first longitudinal position; and 
a second seating area 42 comprised of side-by-side seat positions at a second longitudinal position, where the second longitudinal position positions the hip pivot axis of a passenger in the second seating area, either above or longitudinally forward of, a centerline of the rear axle (see Fig. 1).

With regard to claim 9 - wherein the first seating area 38 is comprised of side- by-side seating supports (Fig. 2).

With regard to claim 10 - wherein the first side-by-side seating supports 38 are defined by a pair of bucket seats (see Figs. 1 and 2).

With regard to claim 11 - wherein the second seating area 42 comprises side-by- side seating supports (see Fig. 2).

With regard to claim 13 - wherein the second seating area further comprises a second seating platform 50 coupled to the frame 12, and the side-by-side seating supports 42 are coupled to the second seating platform.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dosdall.  Dosdall fails to disclose wherein the second side-by-side seating supports are defined by a pair of bucket seats.  Dosdall discloses the first set of side-by-side seating supports as being defined by a pair of bucket seats.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Dosdall such that the second side-by-side seating supports are defined by a pair of bucket seats to allow for more individual comfort for passengers sitting in the second seating area.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dosdall in view of Coffey et al (US 5,997,069).  Dosdall fails to disclose wherein the side-by-side seating supports are latchably removable from the second seating platform.  Coffey teaches a removable seat assembly comprising a seat that is latchably removable from a seating platform.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Dosdall with the teaching of Coffey such that the seating supports are latchably removable from the second seating platform to allow for the seats to be removed to give more cargo carrying space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 11, 2022